NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Certified Translation
The certified translation filed December 9, 2021, is accepted. The below amendments and reasons for allowance are based on the translation of “inner diameter” versus “inner profile.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Mitchell on January 10, 2021. 

The application has been amended as follows: 

Amend specification as follows (paragraph numbers correspond to “substitute specification (clean copy)” filed on 11/18/2017): 
[0010] Spark discharge carry big currents through a smaller cross section 2) but last very shortly (around 10-7-10-3 seconds). A spark discharge is formed by very fast, dynamic and non- stationary energetic transforms and it is also accompanied by light flashes and acoustic expression. Predominantly, it is realized during the atmospheric pressure but a high density of electric field (around E~106 V/nm) is also necessary. 
[0014]: Furthermore, an ignition of a spark discharge happens during an occurrence of high intensity of the electric field (around E-~106 V/m). If the current course is high enough, such discharge is called arc discharge (g). A spark channel entails a high conductivity and very small cross section 2). 
[0046]: Discharges of the DC were used for the first time in 1982 during the catheter ablation of the A V node (palliative performance). Later on in 1984, a catheter ablation using the discharge of DC was done. Applied method of' catheter ablation of AV' node while using the discharge of the DC was used on the group of 5 patients with repeated attacks of supraventricular tachycardia in 1982. The ablation (destruction of the cells) was achieved with the help of electric discharges. This method showed that it is possible to vaporize the cells with relatively wide range of aim and without any damage o to the surrounding tissue using the DC. This was due to the fact that the spark channel of the arc discharge generated by the DC has across section of 1 mm2.
[0054]: The applicator is also provided with gilded removable tip and eventually also with long- distance glass tube. The innerdiameter 
[0079]: A great advantage is the innerdiameter of the glass tube, which is 0.3mm. At such a value of the innerdiameter of the glass tube, the spark discharge can be precisely aimed. Spark discharge burns when the intensity is at the levels 7-8 while the distance is 4mm, which means that the head of the tube will be 2mm over the area treated. Spark discharge is even more precisely aimed due to the glass tube. The idea of aiming the spark tube by glass tube is to be protected.
Amend claim 1 as follows: 
A portable medical device, comprising: 
a source of energy, and 
an applicator, wherein: 
the source of energy is a direct current (DC) energy with a maximal current of 1 milliamp (mA) and voltage of 0.8 to 12 kilovolts (kV), and 
the portable medical device comprises a disposable grounding electrode adapted to conductively connect a patient to the portable medical device such that an output of a continuous spark discharge between a working electrode and a surface of the patient over an entire period of time for performing an electrocautery operation is a DC output in the range of 0.3 to 4.0 Watts (W), wherein further: 
the applicator is provided with a gilded removable tip and with a long- distance glass tube having an innerdiameter of 0.3 millimeters (mm).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, either alone or in combination, fails to disclose or render obvious “A portable medical device, comprising: a source of energy, and an applicator, 
The closest prior art of record is identified as US PGPUB: 2014/0074090 to Lam et al (of record). 
Lam discloses a medical device for generating a spark discharge in a glass tube. The devices utilizes an inner, central electrode and a source of gas to produce the discharge. While Lam discloses a glass tube, Lam fails to explicitly disclose the glass tube has an inner diameter of 0.3 millimeters. As disclosed by Applicant in the Remarks dated October 14, 2021, the instant specification provides criticality for such a diameter ([0054], [0076], [0079]). According to the specification, such an inner diameter enables a spark shower in a very thin volume, as well as allows for the advantage of the spark discharge to be precisely aimed at the target tissue. Even further, this diameter allows for a narrow spark discharge that effectively treats tissue and prevents damage to healthy tissue. As such, it would not be an obvious matter of design choice to modify the inner diameter of the glass tube of Lam to be 3 mm due to the criticality presented above and in the specification, as a different diameter is not likely to produce such a precisely aimed and narrow spark discharge. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794